                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :               No. 5:19-cr-00358-001
                                                     :
JASON MUZZICATO                                      :
                                                     :


                                           ORDER

       AND NOW, this 29th day of October, 2019, upon consideration of Defendant

Muzzicato’s unopposed Motion for Continuance of Trial, ECF No. 23, 1 IT IS ORDERED AS

FOLLOWS:

       1.      Defendant’s Motion, ECF No. 23, is GRANTED.

       2.      In accordance with 18 U.S.C. § 3161(h)(7), the Court finds that the ends of justice

               served by granting this continuance outweigh the best interest of the public and

               Defendant in a speedy trial for the following reasons: the parties are in the midst

               of plea negotiations and a question has arisen which both parties need additional

               time to investigate. The Defendant signed a written waiver of his speedy trial

               rights. See ECF No. 23. Government counsel, John M. Gallagher, AUSA, has no

               objection to this continuance.

       3.      Proposed voir dire questions, points for charge, trial memorandum, witness lists,

               and proposed verdict forms shall be filed on or before November 25, 2019.




1
        Under the speedy trial rule, the period of delay resulting from a continuance is excludable
where granting a continuance serves the ends of justice and outweighs the best interest of the
public and the defendant in a speedy trial.
                                                  1
                                               102919
4.   Trial is rescheduled from November 4, 2019, to Monday, December 9, 2019, at

     9:00 a.m.

                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                   2
                                102919
